    Case 2:19-cv-01372-MVL-KWR Document 7-1 Filed 03/07/19 Page 1 of 14




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



ADAM KOKESH
                                         Civil Action No. 19-01372

                                         Section S

Plaintiff,                               Judge Mary Ann Vial Lemmon,

                                         Magistrate (4) Karen Wells Roby .


KEVIN CURLEE            ET     AL…
Defendants.



     MEMORANDUM IN SUPPORT OF DEFENDANT'S MOTION TO
     DISMISS COMPLAINT FOR NO JURISDICTION (RULE
     12(B)(1) AND FAILURE TO STATE A CLAIM/NO CAUSE OF
     ACTION RULE 12(B)(6)

        LEON CANNIZZARO,JR. in his official capacity as Orleans Parish

District Attorney, (“OPDA”or “OPDA Office”) submits this Memorandum in

Support of its Exceptions of No Jurisdiction and Failure to State a Claim.

     SUMMARY OF FACTUAL ALLEGATIONS


        Plaintiff, Adam Kokesh (“Kokesk”) alleges that he was stopped by

Louisiana State Trooper Kevin Reeves and was arrested for failure to identify

himself in violation of La. R.S.14:108(B)(1)(c) after a traffic stop.




1
    Case 2:19-cv-01372-MVL-KWR Document 7-1 Filed 03/07/19 Page 2 of 14




Kokesh does not allege that OPDA did anything other than “rejected” any

charges against Kokesh (Complaint, Doc. 1 para. 34. )


        Kokech alleges La. R.S.14:108(B)(1)(c) is unconstitutional and seeks

to enjoin OPDA “from any future enforcement of the statute, either against

Kokesh or any other person. (Complaint, Doc. 1 para. 95. )


        Kokesh claims that the constitutionality of La. R.S.14:108(B)(1)(c) has

never been addressed in the State of Louisiana. However, that issue has clearly

been addressed. A police officer may, in appropriate circumstances and, in an

appropriate manner, approach a person for purposes of investigating possible

criminal behavior, even absent probable cause to make an arrest. An

individual in a public place may be stopped and questioned by police as to his

name, address, and an explanation of his actions, State ex rel. S.O., 49 So. 3d

1(la. 4th Cir. 9/3/10).


        LAW AND ANALYSIS


     (1) 11th Amendment of the United States Constitution Precludes the
         Suit against The Orleans Parish District Attorney in his Official
         Capacity



     Federal Rule of Civil Procedure 12(b)(1) governs challenges to a court's

subject matter jurisdiction. A district court may dismiss an action for lack of
2
    Case 2:19-cv-01372-MVL-KWR Document 7-1 Filed 03/07/19 Page 3 of 14




subject matter jurisdiction by reference to any one of the following: (1) the

complaint alone; (2) the complaint supplemented by undisputed facts

evidenced in the record; or (3) the complaint supplemented by undisputed

facts plus the court's resolution of disputed facts. See Williamson v. Tucker,

645 F.2d 404, 413 (5th Cir. 1981); see also Robinson v. TCI/US West

Communications Inc., 117 F.3d 900, 904 (5th Cir. 1997) (citations

omitted). In this case OPDA Office raises a "facial attack" on the

complaint. Accordingly, the Court must examine whether plaintiff has

sufficiently alleged a basis for subject matter jurisdiction, taking all of his

allegations in the complaint as true. See Menchaca v. Chrysler Credit Corp.,

613 F.2d 507, 510 (5th Cir. 1980)


      The court properly grants a motion to dismiss for lack of subject matter

jurisdiction when it lacks the statutory or constitutional power to adjudicate

the case. See Home Builders Ass'n of Miss., Inc., v. City of Madison, 143 F.3d

1006, 1010 (5th Cir. 1998) (quoting Nowak v. Ironworkers Local 6 Pension

Fund, 81 F.3d 1182, 1187 (2d Cir. 1996)). When, as is the case here, grounds

for dismissal may exist under both Rule 12(b)(1) and Rule 12(b)(6), the Court

should dismiss under the former without reaching the question of failure to

state a claim. See Hitt v. Pasadena, 561 F.2d 606, 608 (5th Cir. 1977). The

court's dismissal of a case for lack of subject matter jurisdiction is not a

3
    Case 2:19-cv-01372-MVL-KWR Document 7-1 Filed 03/07/19 Page 4 of 14




decision on the merits and does not prevent the plaintiff from pursuing the

claim in a court that has proper jurisdiction. See id. If this Court finds that

plaintiff’s claims must be dismissed under Rule 12(b)(1), it does not need

address the legal standard for dismissal under Rule 12(b)(6).


      Under the Eleventh Amendment "the judicial power of the United States

shall not be construed to extend to any suit in law or equity, commenced or

prosecuted against one of the United States by Citizens of another State." U.S.

Const. amend XI. The Eleventh Amendment precludes actions brought

against a state in federal court by its own citizens or citizens of another state,

absent     consent,   waiver,   or   abrogation    of   the   state's   sovereign

immunity. See U.S. Const. amend XI; Edelman v. Jordan, 415 U.S. 651, 663,

94 S. Ct. 1347, 39 L. Ed. 2d 662 (1974); Hans v. Louisiana, 134 U.S. 1, 13-

15, 10 S. Ct. 504, 33 L. Ed. 842 (1890). The Eleventh Amendment also

prohibits suits against state officials when the state is the real party in

interest. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101,

104 S. Ct. 900, 908, 79 L. Ed. 2d 67 (1984).


     Ex parte Young, 209 U.S. 123, 28 S. Ct. 441, 52 L. Ed. 714

(1908), solidified the doctrine that state officers could be sued in federal court

despite the Eleventh Amendment, while simultaneously emphasizing the


4
    Case 2:19-cv-01372-MVL-KWR Document 7-1 Filed 03/07/19 Page 5 of 14




requirements that the officers have "some connection with the enforcement of

the act" in question or be "specially charged with the duty to enforce

the statute" and be threatening to exercise that duty. Id. at 157, 158. See

Okpalobi v. Foster, 244 F.3d 405(U.S. 5th Cir. 3/12/10) (Emphasis added).


     In this case, as Kokesh admits in his Complaint, the NOPDA Office did

not enforce any statute against Kokesh and has never made any threats to do

so. Accordingly, under the Eleventh Amendment "the judicial power of the

United States shall not be construed to extend to this suit against OPDA

Office.


     (2)Failure to State a Claim/No Case or Controversy as to the OPDA

Office Exists


     As setforth in Orix Credut All., Inc. v. Wolfe,212 F. 3d 891,895(5th Cir.

2000) (quoting New Orleans Pub. Serv., Inc. v. Council of New Orleans, 833

F.2d 583, 586 (5th Cir. 1987)). In determining whether a case is ripe, there are

two key considerations: "the fitness of the issues for judicial decision and the

hardship to the parties of withholding court consideration." Id. (quoting New

Orleans Pub. Serv., 833 F.2d at 586). A declaratory judgment action is ripe

for adjudication only where an "actual controversy" exists. See 28 U.S.C. §

2201(a) ("In a case of actual controversy within its jurisdiction . . . any court

5
    Case 2:19-cv-01372-MVL-KWR Document 7-1 Filed 03/07/19 Page 6 of 14




of the United States . . . may declare the right and other legal relations of any

interested party seeking such declaration.") (emphasis added); Texas v. West

Publ'g. Co., 882 F.2d 171, 175 (5th Cir. 1989). As a general rule, an actual

controversy exists where "a substantial controversy of sufficient immediacy

and reality [exists] between parties having adverse legal interests." Middle

South Energy, Inc. v. City of New Orleans, 800 F.2d 488, 490 (5th Cir. 1986)


The Delaratory Judgment Act does provide that in a case of actual

controversy within its jurisdiction . . . any court of the United States, upon the

filing of an appropriate pleading, may declare the rights and other legal

relations of any interested party seeking such declaration. In addressing

the Act’s restriction to cases of actual controversy the Supreme Court has

stated:


        The Constitution limits the exercise of the judicial power to
        "cases" and "controversies.

         The Declaratory Judgment Act of 1934, in its limitation to
        "cases of actual controversy”, manifestly has regard to the
        constitutional provision and is operative only in respect
        to controversies which are such in the constitutional sense. The
        word "actual" is one of emphasis rather than of definition . . .

        A "controversy" in this sense must be one that is appropriate for
        judicial determination. A justiciable controversy is thus
        distinguished from a difference or dispute of a hypothetical or
        abstract character; from one that is academic or moot.
        The controversy must be definite and concrete, touching the

6
    Case 2:19-cv-01372-MVL-KWR Document 7-1 Filed 03/07/19 Page 7 of 14




        legal relations of parties having adverse legal interests. It must
        be a real and substantial controversary admitting of specific
        relief through a decree of a conclusive character, as distinguished
        from an opinion advising what the law would be upon a
        hypothetical state of facts. Aetna Life Ins. Co. v. Haworth, 300
        U.S. 227, 239-41, 57 S. Ct. 461, 463-64, 81 L. Ed. 617
        (1937) (citations omitted); see also 10A C. Wright, A. Miller &
        M. Kane, Federal Practice and Procedure § 2757 (1983).

         While recognizing the difficulty of fashioning a precise test for

identifying a justiciable controversary, the Supreme Court has clearly

instructed that "the question in each case is whether the facts alleged, under

all the circumstances, show that there is a substantial controversy, between

parties having adverse legal interests, of sufficient immediacy and reality to

warrant the issuance of a declaratory judgment." Maryland Casualty Co. v.

Pacific Coal & Oil Co., 312 U.S. 270, 273, 61 S. Ct. 510, 512, 85 L. Ed. 826

(1941).


         Guided by these teachings, the Fifth Circuit has applied the following

rule when determining whether a request for declaratory judgment relief

presents an actual controversy. A controversy, to be justiciable, must be such

that it can presently be litigated and decided and not hypothetical, conjectural,

conditional or based upon the possibility of a factual situation that may never

develop. .Brown &Root Inc., v. Big Rock Corp., 383F.2d 662(5th Cir. 1967)"




7
    Case 2:19-cv-01372-MVL-KWR Document 7-1 Filed 03/07/19 Page 8 of 14




Where the Declaratory Judgments Act is invoked the same jurisdictional

requirements as to a case or controversy must be met as in other suits. Altvater

v. Freeman, 319 U.S. 359, 63 S. Ct. 1115, 87 L. Ed. 1450. A controversy, to

be justiciable, must be such that it can presently be litigated and decided and

not hypothetical, conjectural, conditional or based upon the possibility of a

factual situation that may never develop. Pertinent here is this statement of the

Supreme Court:


         "The Declaratory Judgment Act must be deemed to fall within
         this ambit of congressional power, so far as it authorizes relief
         which is consonant with the exercise of the judicial function in
         the determination of controversies to which under the
         Constitution the judicial power extends.

         "A 'controversy' in this sense must be one that is appropriate for
         judicial determination.

         A justiciable controversy is thus distinguished from a
         difference or dispute of a hypothetical or abstract character; from
         one that is academic or moot. * * * The controversy must be
         definite and concrete, touching the legal relations of parties
         having adverse legal interests. * * * It must be a real and
         substantial controversy admitting of specific relief through a
         decree of a conclusive character, as distinguished from an
         opinion advising what the law would be upon a hypothetical state
         of facts." Aetna Life Insurance Co. of Hartford, Conn. v.
         Haworth, 300 U.S. 227, 240-241, 57 S. Ct. 461, 464, 81 L. Ed.
         617, 621. See Wacker v. Bisson, 5th Cir. 1965, 348 F.2d 602.

Also applicable is this statement of the rule as announced by the Fifth Circuit

Court:


8
    Case 2:19-cv-01372-MVL-KWR Document 7-1 Filed 03/07/19 Page 9 of 14




    "[I]t is not the function of a United States District Court to sit in judgment

    on these nice and intriguing questions which today may readily be imagined,

    but may never in fact come to pass. " American Fidelity & Casualty Co. v.

    Pennsylvania T. & F.M. Casualty Insurance Co.,280 F.2d 453,461 (5th Cir.

    1960).

     In this case, Kokesh seeks declaratory judgment because sometime in the

future “[he] intends to continue to violate the unconstitutional structures of

La.R.S. 14:108(B)(1)(c)” (Complaint Doc 1, para 92) Such is not an actual

controversary that falls within the Declaratory Judgment Act ambit of

congressional power and dismissal pursuant to Rule 12(B)(1) is clearly

appropriate.

  (3) Alternatively, Kokesh has No Cause of Action Against the Orleans
Parish District Attorney’s Office

         Kokesh admits in his Complaint that his vehicle was stopped on the

shoulder of I-10 (Complaint Doc. 1, para. 7) Further , Kokesh admits that his

passenger spray painted “water and a stencil to clean a portion of the dirty

wall leaving behind the image of the word FREEDOM” (Complaint Doc 1

para. 11) which happens to be the name of his book “FREEDOM”(Complaint,

Doc.1,para 5)




9
Case 2:19-cv-01372-MVL-KWR Document 7-1 Filed 03/07/19 Page 10 of 14




      The Supreme Court has consistently recognized that police officers are

allowed to ask a person for identification without implicating the Fourth

Amendment. See Hiibel v. Sixth Judicial Dist. Court, 542 U.S. 177, 185, 124

S.Ct. 2451, 2458, 159 L. Ed. 2d 292 (2004) (citing INS v. Delgado, 466 U.S.

210, 216, 104 S.Ct. 1758, 1762, 80 L. Ed. 2d 247 (1984) ("[I]nterrogation

relating to one's identity or request for identification by police does not, by

itself, constitute a Fourth Amendment seizure."). As set forth in Terry v. Ohio,

392 U.S. 1, 88 S.Ct. 1868, 20 L. Ed. 2d 889 (1968), a law enforcement officer

who has a reasonable suspicion that an individual may be involved in criminal

activity may briefly stop that individual and take steps to investigate

further. See Hiibel, 542 U.S. at 185 (citing Delgado, 466 U.S. at 216).


      As part of a Terry stop, police officers are within their right to demand

identification as a routine matter. See Hiibel, 542 U.S. at 186. "The ability to

briefly stop a suspect, ask questions, or check identification in the absence of

probable cause promotes the strong government interest in solving crimes and

bringing offenders to justice." Id. (quoting U.S. v. Hensley, 469 U.S. 221, 229,

105 S.Ct. 675, 680, 83 L. Ed. 2d 604 (1985)). Numerous states, including

Louisiana, have "stop and identify" statutes that require an individual to

provide    identification    if    a    police    officer    has     made     a



10
Case 2:19-cv-01372-MVL-KWR Document 7-1 Filed 03/07/19 Page 11 of 14




lawful Terry stop. See Hiibel, 542 U.S. at 183 (citing La. Code Crim. Proc.

art. 215.1(A)). Louisiana's "stop and identify" statute states:


A law enforcement officer may stop a person in a public place whom he

reasonably suspects is committing, has committed, or is about to commit an

offense and may demand of him his name, address, and explanation of his

actions.


La. Code of Crim. Proc. art. 215(A). "Inherent in the officer's right to stop a

suspect and demand his name, address, and an explanation of his actions is

the right to detain him temporarily to verify the information given or to obtain

information independently of his cooperation." State v. Fauria, 393 So.2d

688, 690 (La. 1981) (citing White v. Morris, 345 So.2d 461 (La. 1977). Law

enforcement may demand identification as part of a lawful Terry stop.


      In Louisiana, if a law enforcement officer is conducting a lawful Terry

stop and has requested identification from a suspect which is reasonably

related to the purpose of the stop, the suspect's refusal to provide the officer

with his proper name is an arrestable offense pursuant to La. R.S. 14:108,

which provides in pertinent part:


      A. Resisting an officer is the intentional interference with,
      opposition or resistance to, or obstruction of an individual acting

11
Case 2:19-cv-01372-MVL-KWR Document 7-1 Filed 03/07/19 Page 12 of 14




      in his official capacity and authorized by law to make a lawful
      arrest, lawful detention, or seizure of property or to serve any
      lawful process or court order when the offender knows or has
      reason to know that the person arresting, detaining, or seizing
      property, or serving process is acting in his official capacity.

      B. (1) The phrase 'obstruction of' as used herein, shall, in addition
      to its common meaning, signification, and connotation mean the
      following:

      (c) Refusal by the arrested or detained party to give his name and
      make his name known to the arresting or detaining officer or
      providing false information regarding the identity of such party
      to the officer. State v. Harveston, 2010-1402 (La. App. 4 Cir.
      5/11/11), 71 So.3d 954, 958 (quoting La. R.S. 14:108).

       Pursuant to La. Code Crim. Proc. art. 213, an officer may, without a

warrant, arrest a person who has committed an offense in his presence if the

totality of the known circumstances indicates that it is "reasonably probable"

that a crime has been committed. Harveston, 71 So.3d at 958 (citing State v.

Simms, 571 So.2d 145, 149 (La. 1990). Citing also, Jackson v. Hebert, LEXIS

117288 (U.S.Western District of Louisiana, 7/13/18)


     It is clear law that La. R.S.14:108 has been adjudicated constitutional.

Accordingly, Kokesh, has not stated a claim and dismissal under Rule

12(b)(6) is appropriate when the constitutionality of a statute has already been

decided. See Causeway Med. Suite v. Ieyoub, LEXIS 13026 (U.S.E.D. LA

8/17/99) citing Cleveland Surgi-Center, Inc. v. Jones, 2 F.3d 686 (6th Cir.



12
Case 2:19-cv-01372-MVL-KWR Document 7-1 Filed 03/07/19 Page 13 of 14




1993). See also, O'Hair v. Blumenthal, 462 F. Supp. 19 (U.S. W.D. TX

4/17/78) citing Aronow v. United States, 432 F.2d 242 (9th Cir. 1970).


      CONCLUSION


      Under the Eleventh Amendment "the judicial power of the United

States should not be construed to extend to this suit against OPDA Office.

dismissal pursuant to Rule 12(B)(1) is appropriate.


      This suit does not set forth an actual controversary that falls within the

Declaratory Judgment Act ambit of congressional power and dismissal

pursuant to Rule 12(B)(1) is appropriate.


      Alternatively, La. R.S.14:108 has been adjudicated constitutional.

Accordingly, Kokesh, has not stated a claim and dismissal under Rule

12(b)(6) is appropriate.


     Respectfully submitted,

     /s/ THOMAS J. BARBERA
     Thomas J. Barbera, 18719
     LAW OFFICE OF THOMAS BARBERA
     4645 Carthage Street
     Metairie, Louisiana 70002
     Telephone: (504) 931-0662
     Barberalawfirm@cox.net

     Counsel for Leon Cannizzaro,
     in his official capacity as Orleans Parish District Attorney
13
Case 2:19-cv-01372-MVL-KWR Document 7-1 Filed 03/07/19 Page 14 of 14




                        CERTIFICATE OF SERVICE


       I hereby certify that on this 7th day of March, 2019, a copy of the

 foregoing was filed electronically with the Clerk of Court using the

 CM/ECF system, and that service will be provided through the CM/ECF

 system, as well as by U.S. Mail for any non CM/ECF participant.

 /S/ THOMAS J. BARBERA




14
